Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2019 is being considered by the examiner.

Claim Objections
Claims 13 and 21 is objected to because of the following informalities:  
Claim 13 line 3 and claim 21 line 3 after “transistors” delete “,”.  
Claim 13 line 3 after “second transistor” delete “,”.  
Claim 21 line 3 after “fourth transistor” delete “,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 13-16, 21-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (US 2017/0288018, in supporting of NPL ref.).
As for claim 13, Tung et al. discloses in Figs. 1-12 and the related text a semiconductor device, comprising: 
a substrate 12; and 
a plurality of transistors (left transistor and right transistor, as seen in Fig. 12), including at least a first transistor (left transistor) and a second transistor (right transistor), on the substrate 12, 
the first transistor (left transistor) including a first gate dielectric layer 48 and a first gate electrode 54 that are sequentially stacked on a plurality of first semiconductor patterns 22/24/26, the first gate electrode 54 including a first capping pattern (outer portion of barrier layer (¶0025) that is closed to layer 50 and 50) and a first work function pattern (inner portion of barrier layer that is closed to layer 52) that are sequentially stacked on the plurality of first semiconductor patterns 22/24/26, 34Atty. Dkt. No. 8947-001393-US 
the second transistor (right transistor) including a second gate dielectric layer 48 and a second gate electrode 54 that are sequentially stacked on a plurality of second semiconductor patterns 22/24/26, the second gate electrode 54 including a first work function control pattern (inner portion of barrier layer (¶0025)), a second capping pattern (outer portion of barrier layer (¶0025) and inner portion of 50), and a second work function pattern (outer portion of 50) that are sequentially stacked on the plurality of second semiconductor patterns 22/24/26, and 


As for claim 14, Tung et al. discloses the semiconductor device of claim 13, wherein the first capping pattern (outer portion of barrier layer (¶0025) and 50) is in contact with the first gate dielectric layer 48.
The limitation “a threshold voltage of the first transistor is less than a threshold voltage of the second transistor” The limitation has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Tung disclose the same structure as claimed invention, therefore it is capable to have a threshold voltage of the first transistor is less than a threshold voltage of the second transistor. 

As for claim 15, Tung et al. discloses the semiconductor device of claim 13, wherein the first work function pattern (inner portion of barrier layer) includes the second metal element (TiN, ¶0025).  

As for claim 16, Tung et al. discloses the semiconductor device of claim 15, wherein each of the first work function control pattern (inner portion of barrier layer) and the second capping pattern (outer portion of barrier layer) includes a TiN layer (¶0025).  

As for claim 21, Tung et al. discloses in Figs. 1-12 and the related text a semiconductor device, comprising: 
a substrate 12; and  37Atty. Dkt. No. 8947-001393-US 
a plurality of transistors (left/right transistors), including at least a first transistor (left transistor) and a fourth transistor (right transistor), on the substrate 12, 
the first transistor (left transistor) including a first gate electrode 54 including a first capping pattern (outer portion of barrier layer (¶0025) that is closed to layer 50 and 
the fourth transistor (right transistor) including a fourth gate electrode 54 including a fourth capping pattern (outer portion of barrier layer (¶0025) that is closed to layer 50 and 50) on a plurality of fourth semiconductor patterns 22/24/26, the fourth capping pattern including a plurality of second sub-capping patterns (outer portion of barrier layer and 50) surrounding the plurality of fourth semiconductor patterns 22/24/26, and 
one or more of the first capping pattern and the fourth capping pattern (outer portion of barrier layer (¶0025) and 50) including a plurality of different layers (outer portion of barrier layer and 50).  

As for claim 22, Tung et al. discloses the semiconductor device of claim 21, wherein one or more of the first capping pattern and the fourth capping pattern (outer portion of barrier layer and 50) include a first metal nitride layer 50 including a first metal element (TaN, ¶0025), and a second metal nitride layer (outer portion of barrier layer) including a second metal element (TiN, ¶0025) whose work function is greater than a work function of the first metal element.  

As for claim 23, Tung et al. discloses the semiconductor device of claim 22, wherein the fourth capping pattern does not include the second metal nitride layer 

As for claim 25, Tung et al. discloses the semiconductor device of claim 22, wherein the first gate electrode 54 further includes a work function pattern (inner portion of barrier layer (¶0025) that is closed to layer 52) on the first capping pattern, and the fourth gate electrode further includes a work function control pattern (inner portion of barrier layer (¶0025) that is closed to layer 52) between the fourth capping pattern and the plurality of fourth semiconductor patterns 22/24/26.  

As for claim 26, Tung et al. discloses the semiconductor device of claim 25, wherein the work function pattern (inner portion of barrier layer (¶0025)) and the work function control pattern (inner portion of barrier layer (¶0025)) include the same material (TiN, ¶0025).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 7-9, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 2017/0288018, in supporting of NPL ref.) in view of Togo et al. (US 2016/0049400).
As for claims 1, 9, 20 and 24, Tung discloses in Figs. 1-12 and the related text a semiconductor device, comprising: 
a plurality of semiconductor patterns 22/24/26 that are sequentially stacked and spaced apart from each other on a substrate 12; and 
a gate electrode 54 on the plurality of semiconductor patterns 22/24/26, 
the gate electrode 54 including a capping pattern (outer portion of barrier layer (¶0025) which is closed to layer 50 and layer 50) and a work function pattern (inner portion of barrier layer which is close to layer 52) that are sequentially stacked on the plurality of semiconductor patterns 22/24/26, 
the capping pattern including a first metal nitride layer 50 including a first metal element (TaN, ¶0025), and a second metal nitride layer (outer portion of barrier layer) including a second metal element (TiN, ¶0025) whose work function is greater than a work function of the first metal element, the first metal nitride layer 50 being disposed between the second metal nitride layer (outer portion of barrier layer) and the plurality of semiconductor patterns 22/24/26. 
Tung does not disclose the first metal nitride layer being thinner than the second metal nitride layer, wherein the second metal nitride layer is about 2 times to about 5 times thicker than the first metal nitride layer.    

Tung and Togo et al. are analogous art because they both are directed multi-gate patterns and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tung because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tung to include the first metal nitride layer being thinner than the second metal nitride layer, wherein the second metal nitride layer is about 2 times to about 5 times thicker than the first metal nitride layer as taught by Togo et al, in order to improve the performance of the device.

As for claim 2, the combined device discloses semiconductor device of claim 1, Tung further disclose wherein a resistivity of the second metal nitride layer 50 (TiN has resistity about 25 µΩ∙cm) is less than a resistivity of the first metal nitride layer (outer portion of barrier layer, TaN has resistivity about 220 µΩ∙cm to 250 µΩ∙cm).  

As for claim 7, the combined device discloses semiconductor device of claim 1, Tung further disclose wherein the work function pattern (inner portion of barrier layer) includes the first metal element (Ti, ¶0025).  

.  

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Togo et al. and further in view of Tsai et al. (US 2019/0371675). 
As for claims 3-6, the combined device discloses semiconductor device of claim 1, Tung further disclose wherein the second metal nitride layer (outer portion of barrier layer) includes a TiN layer or a TiAlN layer (TiN, ¶0025).  
Tung does not disclose the first metal nitride layer includes an AlN layer or a TiAlN layer. 
Tsai et al. teach in Fig. 11 and the related text a (first) metal nitride layer 247 includes an TiAlN layer (¶0026), wherein the first metal element includes aluminum (Al), niobium (Nb), magnesium (Mg), lanthanum (La), or vanadium (V), and the first metal nitride layer 247 further includes the second metal element (Ti). 
The combined device and Tsai et al. are analogous art because they are directed multi-gate patterns and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tung because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to use TiAlN as material of the first metal nitride layer, as taught by Tsai et al, in order to provide a work-function tuning layer for the device.

Allowable Subject Matter
Claims 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.